 1
                          UNITED STATES DISTRICT COURT
 2                      SOUTHERN DISTRICT OF CALIFORNIA
 3
 4
     UNITED STATES OF AMERICA,                 Case No. 18CR3721-W
 5
 6                        Plaintiff,           ORDER and JUDGMENT TO DISMISS
                                               INFORMATION
 7
            v.
 8
      JASON MARQUEZ-ORTIZ,
 9
10                        Defendant.
11
           Having considered the United States' Motion to Dismiss the Information in this
12
     case without prejudice pursuant to Fed. R. Crim. P. 48(a), this Court hereby grants the
13
     United States leave of court to dismiss the information in this case. Accordingly, the
14
     complaint is hereby dismissed, without prejudice, pursuant to Fed. R. Crim. P. 48(a).
15
           IT IS SO ORDERED.
16
           Dated: November / " 2018
17
18
19
20
21
22
23
24
25
26
27
28
